DETAILED ACTION
The Amendment filed January 6, 2021 has been entered. Claims 1-4, 6-10, and 12-15 have been amended. Currently, claims 1-15 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-13, Murphy et al. (US Pat. No. 6,125,868, hereinafter Murphy) in view of Ando (JP 10340062 A, hereinafter Ando) represents the best art of record. However, Murphy in view of Ando fails to encompass all of the limitations of independent claims 1 and 13 as best understood by the Examiner.
Specifically regarding claim 1, Murphy et al. (US Pat. No. 6,125,868, hereinafter Murphy) teaches a fixing structure for an electronic device (see Fig. 1, all elements) comprising: an electronic device (see Fig. 1, electronic device 26); an attachment portion on which the electronic device is mounted and which is detachably attached to a truncated quadrangular pyramid structure portion of a 
However, Murphy fails to teach a magnet that is provided in the attachment portion, wherein the truncated quadrangular pyramid structure portion includes a quadrangular upper surface and four side surfaces connected to the upper surface, and the attachment portion is fixed using the magnet to each of the upper surface of the truncated quadrangular pyramid structure portion and at least one side surface among the four side surfaces of the truncated quadrangular pyramid structure portion.

Specifically regarding claim 13, Murphy teaches a fixing structure for an electronic device (see Fig. 1, all elements) comprising: an electronic device (see Fig. 1, electronic device 26); an attachment portion on which the electronic device is mounted and which is detachably attached to a truncated quadrangular pyramid structure portion of a valve cap attached to a rotating operation unit for opening and closing a water regulating valve provided in a water service pipe (see Fig. 1, attachment portion 52 on which the electronic device 26 is mounted and detachably attached to a truncated quadrangular pyramid structure portion 110 of a valve cap 112 attached to a rotating operation unit (rotational mechanism for valve 22) for opening and closing a water regulating valve 22 provided in a water service pipe 20).
Murphy fails to teach a water leakage detector comprising a magnet that is provided in the attachment portion; a transceiver that includes an antenna and exchanges information included in the electronic device through the antenna; and an external processing unit that transmits and receives signals to and from the transceiver and executes a process based on the signals transmitted from the 
Ando teaches a water leakage detector comprising a magnet that is provided in an attachment portion; a transceiver that exchanges information included in the electronic device; and an external processing unit that transmits and receives signals to and from the transceiver and executes a process based on the signals transmitted from the transceiver (see translation of description and Fig. 8, magnet 32 and transceiver 35 for detecting water leakage).
However, Ando fails to teach a transceiver that includes an antenna and exchanges information included in the electronic device through the antenna; and an external processing unit that transmits and receives signals to and from the transceiver and executes a process based on the signals transmitted from the transceiver, wherein the truncated quadrangular pyramid structure portion includes a quadrangular upper surface and four side surfaces connected to the upper surface, and the attachment portion is fixed using the magnet to each of the upper surface of the truncated quadrangular pyramid structure portion and at least one side surface among the four side surfaces of the truncated quadrangular pyramid structure portion.
Hence the best prior art or record fails to teach the invention as set forth in independent claims 1 and 13 and the examiner can find no teachings for the inventions as claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.